Exhibit 10.1

NEUTRAL TANDEM, INC.

AMENDMENT NO. 4 TO NEUTRAL TANDEM, INC.

2003 STOCK OPTION AND STOCK INCENTIVE PLAN

This Amendment No. 4 (“Amendment”) to the Neutral Tandem, Inc. 2003 Stock Option
and Stock Incentive Plan (the “Plan”) amends the Plan effective as of
November 28, 2012. Capitalized terms not otherwise defined herein will have the
meaning ascribed to such terms in the Plan.

 

1. Section 9 of the Plan is hereby amended by adding a new sentence to the
beginning of the first paragraph so that the first paragraph reads as follows:

“In connection with an extraordinary cash dividend, the Compensation Committee
shall have the discretion to reduce the exercise price of outstanding Options so
long as any such adjustment does not increase the intrinsic value of any such
Option, as measured before the ex-dividend date of any such dividend. In the
event that the outstanding shares of Common Stock are hereafter changed for a
different number or kind of shares or other securities of the Company, by reason
of a reorganization, recapitalization, exchange of shares, stock split,
combination of shares or dividend payable in shares or other securities, a
corresponding adjustment shall be made by the Compensation Committee in the
number and kind of shares or other securities covered by outstanding Options and
Other Rights and for which Options and Other Rights may be granted under the
Plan. Any such adjustment in outstanding Options shall be made without change in
the total price applicable to the unexercised portion of the Option, but the
price per share specified in each Stock Option Agreement shall be
correspondingly adjusted; provided, however, that no adjustment shall be made
with respect to an ISO that would constitute a modification as defined in
Section 424 of the Code without the consent of the holder. Any such adjustment
made by the Compensation Committee shall be conclusive and binding upon all
affected persons, including the Company and all Optionees and holders of Other
Rights.”

All references in the Plan and this Amendment to the “Plan” shall be deemed to
be references to the Plan as amended hereby. This Amendment does not supersede
the terms and conditions of the Plan, except to the extent expressly described
herein, and the Plan, as amended hereby, shall remain in full force and effect
as so amended.